Art Rejection
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

2.	Claims 1-2, 4-13, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lamb, U.S. pat. Appl. Pub. No. 2015/0140986, in view of McCallum, U.S. pat. No. 10,116,619.
	Per claim 1, Lamb discloses a computer implemented method comprising: 
a) in response to being powered on and being communicatively coupled to a customer premises equipment ("CPE") at a customer premises 104 associated with a user, sending, using a network diagnosis device 136, a message to a computing system 102 over a network, the message indicating that the network diagnosis device is communicatively coupled to the CPE and that it is ready to begin diagnosis, wherein the network diagnosis device is a plug-and-play device (e.g., smartphone) that is configured to communicate with the computing system via a cellular communications channel, e.g., diagnostic link 140, and that is further configured to communicate with the computing system over the network via the CPE, e.g., analysis link 142, and via one of secured channels, e.g., access network 110 (see par 0016-0018, 0065); 
b) in response to receiving the message from the network diagnosis device, initiating, using the computing system, a network performance test of a network path between the network diagnosis device at the customer premises and a testing server in the network, the network path further including the CPE and one or more intermediate network nodes between the CPE and the testing server, wherein the network performance test comprises sending one or more test packets from one of the network diagnosis device or the testing server to the other of the network diagnosis device or the testing server along the network path and capturing, using the other of the network diagnosis device or the testing server, the one or more test packets (see par 0018, 0086); 
c) analyzing, using the computing system, network performance data collected from the network performance test to identify any issues with network service provided to the CPE assigned to the user and to isolate a source of any identified issues with the network service provided to the CPE, by analyzing the captured one or more test packets to determine whether at least one of connection loss, improper device configuration, reduced packet transmission speed, etc., (see par 0068, 0073-0075); and 
d) sending, using the computing system, results of the network performance test and information pertaining to any identified issues with the network service based on the analysis to external system (e.g., user), wherein the information  pertaining to any identified issues with the network service comprises at least one of information regarding whether at least one of connection loss, improper device configuration, or reduced packet transmission speed, has occurred, information regarding a potential source or location of the identified issues or information regarding potential solutions for addressing the identified issues (see par 0074, 0076).
	Lamb does not explicitly teach communicating with the computing system over the network via a secure shell ("SSH") tunnel. However, the use of secure tunnel such as SSH tunnel to provide secured communication across different networks is well known in the art as discloses by McCallum (see McCallum, col 8, ln 62 col 9, ln 11).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize such secure tunnel in Lamb because it would have enabled providing secured communications across different networks.
Claims 2 and 4-5, 7-9 and 20 are similar in scope as that of claim 1. 
Per claim 6, Lamb teaches that diagnostic device comprises a network interface controller for establishing connections to other devices (see par 0055).
Per claim 10, Lamb teaches test packets can be sent from one or more devices along different network paths including diagnostic device, CPE and network server (see par 0069-0070, 0075).
Per claims 11-13, Lamb teaches analyzing performance data collected from the network performance tests to identify issue related with network service provided to the CPE, wherein the issue comprises one of connection loss, improper device configuration, reduced packet transmission speed (see par 0068, 0073-0075).
Per claim 16, Lamb teaches comparing/using packet latency to determine network device configuration to produce optimal path for each type of packets, i.e., selecting high bandwidth path for video data (see par 0074). 

3.	Claims 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lamb and McCallum, and further in view of Titus, U.S. pat. Appl. Pub. No. 2015/0140986
	Per claim 14, neither Lamb nor McCallum teach monitoring network service quality such as loss of packet by comparing number of received packets with number of sent packets. However, the use of such network service quality monitoring to analyze/assess network performance is well known in the art as disclosed by Titus which includes out-of-order packets, packet lost, latency, throughput, etc., (see Titus, par 0032). More Particularly, Titus teaches comparing number of received packets with expected (sent) packets to determine number of packets lost (see par 0042).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lamb with Titus teachings because it would have enabled determining network service quality or performance (see Titus, par 0032). 
	Per claim 15, Titus also teaches comparing the sequential order of the received packet to determine if out-of-order packet has occurred (see par 0034, 0041).
	Per claim 17, Titus teaches determining average latency by comparing time of packet sent and time of packet received, and determining a reduced transmission speed (jitter) by comparing most recently received packet latency with the average latency (see par 0035-0036).


4.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lamb and McCallum, and further in view of Qian, U.S. pat. Appl. Pub. No. 2005/0249157.
	Neither Lamb nor McCallum teach determining that reduced throughput has occurred by comparing the processing rates at first and second devices and determining whether the second processing rate is different from the first processing rate by a threshold amount. However, Qian discloses a method for monitoring network performance and determining whether the network performance has improved (or reduced) by monitoring packet throughput, i.e., rate of processed packets, at one or more devices (see Qian, par 0040), wherein the monitored rates are compared to determine whether the second rate is different from the first rate by a threshold amount (see Qian, par 0037).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lamb with Qian teaching because it would have enabled determining the network performance (see Qian, par 0040).


5.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lamb and McCallum, and further in view of Houghton U.S. pat. Appl. Pub. No. 2013/0185428.
	Neither Lamb nor McCallum teach determining firewall interference by comparing header bytes of test packets. However, Houghton teaches determining firewall interference by comparing pattern of bytes of the test packet with a known pattern of bytes (see Houghton, par 0105-0107). It is noted that data such as port number and protocol are typically embedded in a header of the test packet.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lamb with Houghton teaching because it would have enabled determining firewall interference or formatting errors of the packets (see Houghton, par 0107).



Response to Amendment
6.	Applicant's arguments filed on July 14, 2022 with respect to claims 1-20 have been fully considered but are not deemed persuasive.
Applicant alleges that Lamb fails to disclose the claimed invention because Lamb does not teach that the network diagnosis device 136 communicates with the computing system 102 via the CPE 116. Applicant asserts that there is no need for such communications in Lamb because the diagnosis device 136 already has a direct connection (e.g., wireless diagnostic link 140) to the computing system 102 (see par 0016-0017 of Lamb). Examiner disagrees.
Lamb teaches using a first communication link (e.g., wireless diagnostic link 140) for a diagnostic device 136 to receive commands and sending diagnostic results to computing system 102 (see par 0016, 0018). Lamb also teaches using a second communication link (e.g., wireless analysis link 142) for allowing the diagnostic device 136 to run a network performance test on CPE such as sending testing packets to the CPE 116 for measuring latency between the CPE and computing system 102 (see par 0017-0018, 0074). In other words, first communication link and second communication links are used for different purposes. While the first communication link is used to provide diagnostic result to computing system 102, the second communication link is used to perform network performance test that includes sending testing data between diagnostic device 136 and computing system 102 via CPE 116 and access network 110. Thus, it is submitted that Lamb discloses the alleged claim limitation.


Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. 1.136(a). 
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION. IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION. IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema, can be reached at 571-270-3037.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
8/15/22